OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS

                                AUSTIN




Eonarable 0. X. Talbbt
aolmty AttoraQy
asamp, Terse     '
BQar 81lY                     oplnlon lo. 0:
                              Ret AddlW      lltoenre s 6
                                    OSaomnerala IQl@l
                                   8h      be puld in uat
                                   of       'IIPe8idQaoe
                                    A      4
                                                      littor of Ray
                                                      thlr drpertmeat,




            That psrt OS miole 66750-2 0t that RQV~B~~ aivu      stdi-
UtQa   of Texas, petilaeaat to tbn, Queotlon b~sors UII, ma&r
~:nornble C. W. Talb&, Psga 2


    publie   hlghuayir   OS this   State,   ud   crbah ohauf-
    four, &all apply sooh year to the State High-
    way Depnrtment through the County Tax Colleotor
    of the caonty in whiah he mesides SOP the 1'0is-
    tratfan of each lsuehvehlole ovmul OF oontrofled
    by him, or Sbr a oheuSfmr's li~cm8e, Sor the
    @XlBUiQJ OX’ tum.‘ent   calbn?lm    moSr 01 unex~lmd
    portion thereof * * l."
          Conetmalng maah statute, ve held ia our opinion Ho.
O-1950 that 8 oorporatlon&ml& regieter Its equipment in the
county OS its ryldeatuo. Our opinion Ro. O-1023 cormtrued the
word roeidenoe to be synonymousvlth dom~oiln, The domiolle
of a corporationia the place OS its prlnoipal ofiioe.
          The oorporattoninvolvitdln your InqulFJ, having here-
tofore paid lloerme Seer en the equfpmnt involved to the Tax
Colleator of Travir County, Texa8, hew latablimhedthe ownership
and oontrol OS suoh equipmentam being in the corporation. Em-
ing so lmtabllahedovnersh.tpZntthnoorporation,u&the owner
reelding ln Travis County, %x88, we bolleve that~the additions1
Sllfn@ Sees uhould be paid in TravlllCounW, Texas, end you am
so edvlred.